CCA 20160776
DAILY JOURNAL
Notice—In Re October 2017 Term of Court
Article '142 of the Uniform Code of Military Justice, (UCMJ), 10 U.S.C. § 942 (2012), authorizes the appointment of five judges to serve on the Court.- One of the positions is vacant. Unless the Court issues a notice that a senior judge or an Article III judge will perform judicial duties, the four judges in active service will perform the functions of the Court. See Articles 142 and 144, UCMJ, 10 U.S.C. §§ 942 and 944, and U.S.C.A.A.F. Rule 6(a).
*445NOTICES
In view of the existence of a vacant position on the Court, notice is hereby given that the Chief Judge has called upon Senior Judge Charles E. Erdmann to perform judicial duties in the above-referenced case, and that Senior Judge Erdmann has consented to perform judicial duties in said case under Article 142(e)(i)(A)(ii), Uniform Code of Military Justice, 10 U.S.C. § 942(e)(0(A)(ii) (2012).